IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLES ROOSA,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0127

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 13, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark Hulsey, III, Judge.

Charles Roosa, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Charles Roosa appeals an order denying his rule 3.800(a) motion, which

challenged his consecutive sentences for two counts of resisting an officer with

violence. As the State concedes, the trial court should have treated the motion as
having been filed pursuant to rule 3.850. Based on this concession, and having

found that Appellant presented a facially sufficient rule 3.850 claim that his two

separate convictions violate double jeopardy, see Jones v. State, 711 So. 2d 633

(Fla. 1st DCA 1998), we reverse and remand for the trial court to treat the motion

as having been timely filed pursuant to rule 3.850, and to attach records

conclusively refuting it, hold an evidentiary hearing, or vacate one of the

convictions for resisting an officer with violence. See Spencer v. State, 805 So. 2d
1089 (Fla. 1st DCA 2002).

      REVERSED AND REMANDED.

ROWE, OSTERHAUS, and WINSOR, JJ., CONCUR.




                                         2